Citation Nr: 1514560	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO. 09-11 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure and sun light exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.

The Veteran was scheduled for a hearing before a Veterans Law Judge, but he submitted a November 2011 letter stating that he wished to cancel his hearing request.  The request for a personal hearing is withdrawn.  See 38 C.F.R. § 20.702 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the Veteran's claim in January 2014, in pertinent part to obtain a medical opinion with regard to the nature and etiology of the Veteran's claimed skin condition.  Subsequently, an examination was conducted in September 2014 with addendum opinion in January 2015.  While the examiner diagnosed melanoma and basal cell cancer, and rendered an opinion as to whether the Veteran's conditions were related to service and/or herbicide exposure, she did not provide adequate rationale.  Specifically, the examiner relied solely on the absence of an in-service skin condition in her direct service connection opinion and with little regard to the Veteran's personal statements concerning his skin rashes in service and post-service.  

Further, on the question of whether or not the Veteran's skin condition was related to herbicide exposure, the examiner only cited the most common causes of basal cell cancer and melanoma.  She did not attempt to relate this information to the Veteran's particular case.  Notably, she did not discuss the Veteran's report of significant sun exposure (see October 2013 Informal Hearing Presentation), which is one of the common causes listed by the examiner.  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As the examiner did not provide adequate rationale to support her conclusions remand is necessary to obtain a medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from an appropriate VA clinician who has not yet reviewed the Veteran's claim.  If an in-person examination is deemed necessary one should be scheduled.  The claims file, including a copy of this remand, must be provided to the clinician.  After review of all of the evidence of record, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed skin conditions are caused by or otherwise related to his military service, to include herbicide and sunlight exposure.  The examiner is reminded that the Veteran's exposure to herbicide agents is assumed.  The examiner is also instructed to accept the Veteran's in-service history of sun exposure as credible.

In rendering their opinion, the examiner should provide a complete rationale that may include discussion of the Veteran's documented in-service skin condition and history of treatment for skin ailments following service.

2. After completing the above development, readjudicate the issue on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




